     Case 2:19-cv-02152-TLN-CKD Document 13 Filed 07/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES ALEXANDER RIALS,                             No. 2:19-cv-2152 TLN CKD P
12                         Plaintiff,
13               v.                                      ORDER
14    J. LOZANO, et al.,
15                         Defendants.
16

17             Plaintiff has filed a motion for extension of time to file an amended complaint. Good

18   cause appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s motion for an extension of time (ECF No. 12) is granted; and

20             2. Plaintiff shall file an amended complaint on or before August 15, 2020. Failure to do

21   so will result in a recommendation that this action be dismissed.

22   Dated: July 8, 2020
                                                       _____________________________________
23
                                                       CAROLYN K. DELANEY
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27   1/mp
     rial2152.36(2)
28
